Citation Nr: 0821398	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  07-13 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than August 13, 2002 
for the grant of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from September 1943 to August 
1945 as an ocean-going member of the Merchant Marines.  As 
such, he is considered to be a veteran for VA compensation 
purposes.  See 38 C.F.R. § 3.7(x)(15) (2007).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2006 by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in March 2008.  The veteran testified 
before the undersigned Veterans Law Judge (VLJ) and the 
transcript is of record.  During the hearing, the veteran 
requested that his claim be advanced on the Board's docket 
due to advanced age.  Good cause having been found, the Board 
granted the veteran's motion in June 2008.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900 (2007).


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a lung condition, to include asbestosis, in a rating decision 
dated December 1990.  The veteran did not appeal this 
decision and, therefore, this decision is final.

2.  A rating decision of November 1999 continued the prior 
denial on the basis that new and material evidence had not 
been submitted to reopen the claim for service connection.  
The veteran did not appeal and, therefore, this decision is 
final.

3.  The veteran filed to reopen his claim for asbestosis on 
August 13, 2002.  He was granted service connection by way of 
a Board decision dated March 2006.



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than August 13, 2002 for the grant of service connection for 
asbestosis have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

At issue in this case is whether the veteran is entitled to 
an effective date earlier than August 13, 2002 for the grant 
of service connection for asbestosis.  Specifically, the 
veteran testified in March 2008 that he sought an effective 
date of 1989, the alleged original date of the initial claim.  
The Board has reviewed the evidence of record and concludes 
that the veteran is not entitled to an earlier effective date 
in this case.  

The veteran submitted his initial claim of service connection 
for a lung condition, to include asbestosis, in April 1990.  
The RO denied the veteran's claim in a rating decision dated 
December 1990 on the grounds that the medical evidence failed 
to show that the veteran had a current asbestos-related lung 
disease.  The veteran was notified of this decision that same 
month and did not appeal.  Thus, the decision became final.  
See 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).

The veteran submitted a claim to reopen service connection 
for asbestosis in January 1999.  The RO denied the veteran's 
claim to reopen in a rating decision dated October 1999 on 
the grounds that no new and material evidence was submitted.  

The veteran submitted additional evidence for consideration 
which was received by the RO shortly after it had dispatched 
the October 1999 rating decision to the veteran.  The RO 
subsequently issued another rating decision denying the 
veteran's attempt to reopen his claim in November 1999.  The 
veteran was notified of this decision that same month and did 
not appeal.  Thus, the decision became final.  See 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999).  

In August 2002, the veteran submitted another claim to reopen 
service connection for asbestosis.  The RO reopened the 
veteran's claim in a rating decision dated February 2003 but 
denied the claim on the merits.  The Board issued an opinion 
in May 2005 in which it was determined that new and material 
evidence was submitted sufficient to reopen the veteran's 
claim of entitlement to service connection for asbestosis.  
The Board remanded the veteran's claim for additional 
evidentiary development.  Following the remand, the Board 
readjudicated the veteran's claim by way of a decision dated 
March 2006 and granted service connection for asbestosis.  A 
rating decision dated July 2006 implemented the Board's 
decision.  The RO evaluated the veteran's disability as 60 
percent disabling, effective August 13, 2002.

In a July 2006 statement, the veteran challenged the 
effective date assigned by the RO.  As noted above, the 
veteran indicated that he was entitled to an effective date 
sometime in 1989 when he purportedly applied for service 
connection for asbestosis in the first instance.  The veteran 
timely perfected his appeal with respect to the issue of an 
earlier effective date.

II.  Analysis

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(2) (2007) (emphasis added).  See Leonard v. 
Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 
18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 
245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see 
also Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In this case, the facts clearly reflect that the veteran's 
claim for service connection for a lung condition, to include 
asbestosis, was denied in December 1990, October 1999, and 
November 1999.  The veteran did not appeal any of these 
ratings decisions.  Thus, the rating decisions became final 
and as such, new and material evidence was required to reopen 
any future claim for service connection.

Pertinent regulations outlined above also explicitly indicate 
that the effective date for service connection for a reopened 
claim cannot be earlier than the date to reopen the claim.  
In this case, the date the veteran sought to reopen his claim 
for service connection for asbestosis was August 13, 2002.  A 
thorough review of the veteran's claims file does not reveal 
any attempts by the veteran to reopen the issue of service 
connection for asbestosis during the period November 1999 to 
August 2002.  

As such, there would be no pending, unadjudicated claim for 
asbestosis prior to the August 2002 claim filed by the 
veteran.  While it is possible that the veteran could 
overcome the finality of a decision by alleging clear and 
unmistakable error (CUE), the veteran has not as of this date 
challenged earlier rating decisions on the basis of CUE.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 
C.F.R. §§ 3.105, 20.1403 (2007).

In light of the final decisions dated December 1990 and 
November 1999, the effective date for service connection for 
a reopened claim cannot be earlier than the date to reopen 
the claim.  That date in this case is August 13, 2002.  
Accordingly, the veteran is not entitled to an effective date 
earlier than August 13, 2002, and his appeal is denied.  
  
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the veteran 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
the Board finds that the veteran's claim has been 
substantiated, additional notice is not required.  


ORDER

The claim for entitlement to an effective date earlier than 
August 13, 2002 for the grant of service connection for 
asbestosis is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


